DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendment received after a Non-Final Rejection on 11 February 2021. Claims 1, 6-7, 12, 14-15, 24, 26-27, 32, 42, 49, 51-52, 56-58, 81, 87, 99, 101-102 and 104-107 are currently pending.
Claim Objections
Claim 59 is objected to because of the following informalities:
The status of claim 59 is not present in the currently amended claims. Its status is being treated as “canceled” (see status listed in the set of claims received on 20 December 2018).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 6-7, 12, 14-15, 24, 26-27, 32, 42, 49, 51-52, 56-58, 81, 87, 99, 101-102, and 104-107 are rejected under 35 U.S.C. 103 as being unpatentable over Preiss-Bloom et al. (International Publication WO 2016/103049) in view of Clay (U.S. Patent 8,735,504).
	Preiss-Bloom et al. disclose (as to part of claim 1) a medical implant (see page 19, paragraph 4) comprising a biocomposite (see page 16, paragraph 1), the biocomposite comprising a polymer (see page 16, paragraph 4) and a plurality of reinforcement mineral fibers (see page 16, paragraph 4), wherein a weight percentage of a mineral composition (see page 16, paragraph 4 referring to the mineral composition being provided by the reinforcement mineral fibers) within the biocomposite medical implant is in a range of 40-70% (see page 18, paragraph 5), wherein an average diameter of the fibers is in a range of 3-30 microns (see page 18, paragraph 2), and wherein the mineral composition is provided by a reinforcing mineral fiber made from the mineral composition (see page 16, paragraph 4), wherein (as to claim 6) the implant comprises a silica-based mineral compound (e.g. a bioresorbable glass fiber) and wherein the silica-based mineral compound has at least one oxide composition in at least one of the following mol.% ranges: Na2O: 11.0 - 19.0 mol.%, CaO: 9.0 - 14.0 mol.%, MgO: 1.5 - 8.0 mol.%, B203: 0.5 - 3.0 mol.%, Al203: 0 - 0.8 mol.%, P203: 0.1 - 0.8 mol.%, and SiO2: 67 - 73 mol.% (see page 24, paragraph 2), wherein (as to claim 7) the silica-based mineral compound has at least one oxide composition in at least one of 2O: 12.0 - 13.0 mol.%, CaO: 9.0 - 10.0 mol.%, MgO: 7.0 - 8.0 mol.%, B203: 1.4 - 2.0 mol.%, P203: 0.5 - 0.8 mol.%, and SiO2: 68 - 70 mol.% (see page 24, paragraph 3), wherein (as to claim 12) the diameter of a majority of reinforcing fibers is in the range of 5-20 μm (see page 18, paragraph 2 disclosing ranges encompassing the claimed range), wherein (as to claim 14) the diameter is in the range of 4-16 μm (see page 18, paragraph 2 disclosing ranges encompassing the claimed range), wherein (as to claim 15) the diameter is in the range of 9-14 μm (see page 18, paragraph 2 disclosing ranges encompassing the claimed range), wherein (as to claim 24) the biocomposite comprises mineral fibers are embedded in a polymer matrix comprising the biocomposite, wherein the polymer comprises lactide, glycolide, caprolactone, valerolactone, carbonates, dioxanones, S-valerolactone, 1,dioxepanones, ethylene glycol, ethylene oxide, esteramides, y-ydroxyvalerate, 3-hydroxypropionate, alpha-hydroxy acid, hydroxybuterates, poly (ortho esters), hydroxy alkanoates, tyrosine carbonates, polyimide carbonates, polyimino carbonates, polyurethanes, polyanhydrides, polymer drugs, sugars; starch, cellulose and cellulose derivatives, polysaccharides, collagen, chitosan, fibrin, hyaluronic acid, polypeptides, proteins, poly (amino acids), polylactides (PLA), poly-L-lactide (PLLA), poly-DL-lactide (PDLLA); polyglycolide (PGA); copolymers of glycolide, glycolide/trimethylene carbonate copolymers (PGA/TMC); other copolymers of PLA, lactide/trimethylene carbonate copolymers, lactide/d-valerolactone copolymers, lactide/F-caprolactone copolymers, L-lactide/DL-lactide copolymers, glycolide/L-lactide copolymers (PGA/PLLA), polylactide-co-glycolide; terpolymers of PLA, lactide/glycolide/ F -caprolactone terpolymers, PLA/polyethylene oxide copolymers; polydepsipeptides; unsymmetrically - 3,6-as to claim 26) the polymer is selected from the group consisting of PLLA, PDLA, PGA, PLGA, PCL, PLLA-PCL and a combination thereof (see page 23, paragraph 4), wherein (as to claim 27) PLLA is used in the polymer matrix and the matrix comprises at least 30%, 50% or 70% PLLA: and/or wherein PDLA is used in the polymer matrix and the matrix comprises at least at least 5%, 10% or 20% PDLA (see page 23, paragraph 4), wherein (as to claim 32) the matrix comprises at least 20% PDLA (see page 23, paragraph 4), wherein (as to claim 42) the implant comprises a plurality of layers, each layer having a directional fiber orientation , and wherein the fiber orientation alternates between adjacent layers such that each adjacent layer is of a different angle, wherein the angle difference between layers is between 15 to 75 degrees (see page 16, paragraph 5 – page 17, paragraph 3), wherein (as to claim 49) the fibers are continuous fibers, wherein the continuous fibers are longer than 4 mm (see page 17, paragraph 5), wherein (as to claim 51) the continuous fibers are longer than 8 mm (see page 17, paragraph 5), wherein (as to claim 52) said continuous fibers are longer than 12 mm, as to claim 56) a reinforcing fiber length of a majority of the fibers is at least 50% of a longitudinal length of the implant (see page 17, paragraph 6 – page 18, paragraph 1), wherein (as to claim 57) the reinforcing fiber length is at least 60% of the longitudinal length of the implant (see page 18, paragraph 1), wherein (as to claim 58) the reinforcing fiber length is at 75% of the longitudinal length of the implant (see page 18, paragraph 1), wherein (as to claim 81) the implant (e.g. a small diameter pin) has a flexural modulus exceeding 12 GPa and a flexural strength exceeding 180 MPa after 5 days of simulated physiological degradation (see page 43, paragraph 1 – page 47, paragraph 2), wherein (as to claim 87) the implant has a strength retention of Elastic Modulus above 10 GPa after 8 weeks implantation and a flexural strength above 150 MPa after 8 weeks implantation (see page 9, paragraph 5), wherein (as to part of claim 99) a moisture content of the implant following production is less than 5% (see page 31, paragraph 4), wherein (as to part of claim 101) the moisture content is less than 5% (see page 31, paragraph 4), wherein (as to part of claim 102) the moisture content is less than 5% (see page 31, paragraph 4), wherein (as to claim 106) the implant is selected from the groups including bone fixation plates, intramedullary nails, joint (hip, knee, elbow) implants, spine implants, and other devices (see page 16, paragraph 3), and wherein (as to claim 107) the implant is a threaded implant (see page 19, paragraph 4) (see pages 16-54).
	Preiss-Bloom et al. disclose the choice of monomer ratio and molecular weight significantly affecting the strength elasticity, modulus, thermal properties, degradation rate and melt viscosity of resorbable composite materials (see page 5, paragraph 3); as to the remainder of claim 1) wherein a residual monomer content in the implant following production is less than 3%, wherein (as to the remainder of claim 99) the moisture content of the implant following production is less than 1%, wherein (as to the remainder of claim 101) the moisture content is less than 0.4%, wherein (as to the remainder of claim 102) the moisture content is less than 0.2%, wherein (as to claim 104) the residual monomer content is less than 2%, and wherein (as to claim 105) the residual monomer content is less than 1%. Clay teaches methods for reducing the monomer content of biodegradable polymers (see column 1, lines 7-10), wherein a residual monomer content in the implant following production is capable of being less than 3%, less than 2%, or less than 1% (see column 11, lines 1-34), and wherein a moisture content of the polymer following production is capable of being less than 1%, less than 0.4%, or less than 0.2% (column 8, lines 16-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention or Preiss-Bloom et al. with wherein a residual monomer content in the implant following production is less than 3%, wherein the moisture content of the implant following production is less than 1%, wherein the moisture content is less than 0.4%, wherein the moisture content is less than 0.2%, wherein the residual monomer content is less than 2%, and wherein the residual monomer content is less than 1% in view of Clay in order to provide a substantially pure polymer blend in order to decrease intolerable batch-to-batch variations in the breakdown rate, and to increase the stability in storage and the processing stability, so materials of reproducible quality can be obtained.
Response to Arguments
The applicant's arguments filed 11 February 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no suggestion to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The applicant appears to be arguing that Clay teaches that the implant comprises no residual monomer and that there is no suggestion in Clay that a certain residual monomer content would facilitate an optimal degredation profile.
As stated in the rejection under 35 U.S.C. 103 above, one of the issues that Clay desires to solve is that during synthesis reactions, the residual monomer content of the crude polymer is often difficult to control. Variability in the residual monomer content then automatically also leads to intolerable batch-to-batch variations in the breakdown rate, the stability in storage and the processing stability, so materials of reproducible quality cannot be obtained without a subsequent purification step to reduce the amount of residual monomers (see column 1, lines 57-64). Clay also teaches that the monomer content of the biodegradable polymers is low (i.e. not zero, see column 2, lines 7-14). Furthermore, Clay teaches multiple percentage preferences for the residual mineral 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775